        Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 1 of 8
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   January 18, 2019

BY FEDEX

William J. Lovett, Esq.
Hogan Lovells US LLP
100 High Street
Boston, MA 02110

       Re:    United States v. Richard Gaffey, 18 Cr. 693 (RMB)

Dear Mr. Lovett:

        This letter provides initial discovery pursuant to Rule 16(a) of the Federal Rules of
Criminal Procedure (“Fed. R. Crim. P.”), and pursuant to the terms of the January 8, 2019
Protective Order in this matter signed by the parties and by Judge Berman. The Government also
seeks reciprocal discovery.

                                 Disclosure by the Government

       Based on your request for discovery in this case, I have enclosed a hard drive containing
copies of the following materials, which are Bates-stamped with control numbers
PANAMA0000000001 through PANAMA0000808532:

                   Bates Range                                            Description

 PANAMA0000000001-PANAMA0000000154                 Records subpoenaed from UBS AG

 PANAMA0000000155-PANAMA0000004935                 Records subpoenaed from
                                                   Boston Capital Ventures

 PANAMA0000004936-PANAMA0000014227                 Records subpoenaed from
                                                   Elder Gaffey & Paine

 PANAMA0000014228-PANAMA0000014274                 Records subpoenaed from UBS AG

 PANAMA0000014275-PANAMA0000018457                 Records subpoenaed from
                                                   Peninsula Investments Group

 PANAMA0000018458-PANAMA0000024140                 Records subpoenaed from
                                                   Boston Capital Ventures
     Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 2 of 8
                                                                        Page 2


             Bates Range                             Description


PANAMA0000024141-PANAMA0000024291      Records subpoenaed from UBS AG

PANAMA0000024292-PANAMA0000030896      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000030897-PANAMA0000035849      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000035850-PANAMA0000035851      Records subpoenaed from Charles Schwab

PANAMA0000035852-PANAMA0000036347      Records subpoenaed from JP Morgan Chase

PANAMA0000036348-PANAMA0000036679      Records subpoenaed from Wells Fargo

PANAMA0000036680-PANAMA0000042768      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000042769-PANAMA0000044498      Records subpoenaed from UBS AG

PANAMA0000044499-PANAMA0000045371      Records subpoenaed from Interaudi Bank

PANAMA0000045372-PANAMA0000045515      Records subpoenaed from
                                       First Republic Bank

PANAMA0000045516-PANAMA0000046120      Records subpoenaed from
                                       Harald Jochim von der Goltz

PANAMA0000046121-PANAMA0000048161      Records subpoenaed from Brickell Bank

PANAMA0000048162-PANAMA0000048218      Records subpoenaed from
                                       BMW Financial Services

PANAMA0000048219-PANAMA0000056823      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000056824-PANAMA0000057301      Records subpoenaed from
                                       Peninsula Investments Group

PANAMA0000057302-PANAMA0000057377      Records subpoenaed from HSBC

PANAMA0000057378-PANAMA0000067555      Records subpoenaed from
                                       Boston Capital Ventures
     Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 3 of 8
                                                                         Page 3


             Bates Range                             Description


PANAMA0000067556-PANAMA0000067631      Records subpoenaed from
                                       Peninsula Investments Group

PANAMA0000067632-PANAMA0000067638      Records subpoenaed from Abrahm Smith

PANAMA0000067639-PANAMA0000067919      Records subpoenaed from Morgan Stanley

PANAMA0000067920-PANAMA0000067933      Documents from presentation given by
                                       Credit Suisse

PANAMA0000067934-PANAMA0000067991      Records subpoenaed from JP Morgan Chase

PANAMA0000067992-PANAMA0000074657      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000074658-PANAMA0000076477      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000076478-PANAMA0000097019      Records subpoenaed from
                                       First Republic Bank

PANAMA0000097020-PANAMA0000097020      Records subpoenaed from UBS AG

PANAMA0000097021-PANAMA0000106454      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000106455-PANAMA0000108546      Records subpoenaed from
                                       American Express

PANAMA0000108547-PANAMA0000108708      Records subpoenaed from
                                       Alejandro Santo Domingo

PANAMA0000108709-PANAMA0000110430      Records subpoenaed from
                                       Annemarie von der Goltz

PANAMA0000110431-PANAMA0000110483      Records subpoenaed from
                                       JP Morgan Chase

PANAMA0000110484-PANAMA0000374730      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000374731-PANAMA0000374733      Records subpoenaed from
     Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 4 of 8
                                                                          Page 4


             Bates Range                             Description

                                       Bank of New York Mellon

PANAMA0000374734-PANAMA0000380504      Records subpoenaed from Bank of America

PANAMA0000380505-PANAMA0000390213      Records subpoenaed from
                                       Boston Private Bank & Trust

PANAMA0000390214-PANAMA0000390263      Records subpoenaed from
                                       Brooke Private Equity Associates

PANAMA0000390264-PANAMA0000405808      Records subpoenaed from Brickell Bank

PANAMA0000405809-PANAMA0000406429      Records subpoenaed from Brookline Bank

PANAMA0000406430-PANAMA0000406627      Records subpoenaed from
                                       Belle von der Goltz

PANAMA0000406628-PANAMA0000407164      Records subpoenaed from Capital One

PANAMA0000407165-PANAMA0000408781      Records subpoenaed from Citibank

PANAMA0000408782-PANAMA0000408782      Records subpoenaed from
                                       Camden National Bank

PANAMA0000408783-PANAMA0000408784      Records subpoenaed from Scott Collins

PANAMA0000408785-PANAMA0000408955      Records subpoenaed from Computershare

PANAMA0000408956-PANAMA0000409429      Records subpoenaed from
                                       Crescent Credit Union

PANAMA0000409430-PANAMA0000410144      Records subpoenaed from
                                       Doug Sonnenshein

PANAMA0000410145-PANAMA0000558798      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000558799-PANAMA0000559077      Records subpoenaed from
                                       E-Trade Securities

PANAMA0000559078-PANAMA0000559096      Records subpoenaed from
                                       Exa Corporation
     Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 5 of 8
                                                                          Page 5


             Bates Range                             Description

PANAMA0000559097-PANAMA0000559119      Records subpoenaed from Experian

PANAMA0000559120-PANAMA0000566984      Records subpoenaed from Fidelity

PANAMA0000566985-PANAMA0000589320      Records subpoenaed from
                                       First Republic Bank

PANAMA0000589321-PANAMA0000590033      Records subpoenaed from HSBC

PANAMA0000590034-PANAMA0000602445      Records subpoenaed from JP Morgan Chase

PANAMA0000602446-PANAMA0000604925      Records subpoenaed from
                                       Lilling & Company

PANAMA0000604926-PANAMA0000606082      Records subpoenaed from LPL Financial

PANAMA0000606083-PANAMA0000606101      Records subpoenaed from Mercedes Benz

PANAMA0000606102-PANAMA0000606121      Records subpoenaed from MetLife

PANAMA0000606122-PANAMA0000607086      Records subpoenaed from NENS

PANAMA0000607087-PANAMA0000614673      Records subpoenaed from Pershing LLC

PANAMA0000614674-PANAMA0000614761      Records subpoenaed from
                                       Rain Forest Tram Ltd

PANAMA0000614762-PANAMA0000614847      Records subpoenaed from Joseph Preschel

PANAMA0000614848-PANAMA0000615512      Records subpoenaed from Charles Schwab

PANAMA0000615513-PANAMA0000615513      Records subpoenaed from John Shields

PANAMA0000615514-PANAMA0000617836      Records subpoenaed from Sun Trust Bank

PANAMA0000617837-PANAMA0000618835      Records subpoenaed from
                                       Silicon Valley Bank

PANAMA0000618836-PANAMA0000618879      Records subpoenaed from Wolfgang Traber

PANAMA0000618880-PANAMA0000638795      Records subpoenaed from UBS AG

PANAMA0000638796-PANAMA0000640106      Records subpoenaed from
     Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 6 of 8
                                                                          Page 6


             Bates Range                             Description

                                       Harald Joachim von der Goltz

PANAMA0000640107-PANAMA0000640188      Records subpoenaed from Wells Fargo

PANAMA0000640189-PANAMA0000641268      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000641269-PANAMA0000658687      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000658688-PANAMA0000659175      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000659176-PANAMA0000677265      Panama TIEA returns

PANAMA0000677266-PANAMA0000677328      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000677329-PANAMA0000755762      Records subpoenaed from
                                       Brooke Private Equity Associates

PANAMA0000755763-PANAMA0000760793      Records subpoenaed from
                                       Boston Capital Ventures

PANAMA0000760794-PANAMA0000760915      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000760916-PANAMA0000761742      Records subpoenaed from Abrahm Smith

PANAMA0000761743-PANAMA0000761915      Panama TIEA returns

PANAMA0000761916-PANAMA0000761961      Documents recovered during border stop of
                                       Richard Gaffey

PANAMA0000761962-PANAMA0000763426      Records subpoenaed from
                                       Elder Gaffey & Paine

PANAMA0000763427-PANAMA0000763556      Records subpoenaed from
                                       First Republic Bank

PANAMA0000763557-PANAMA0000778597      Records subpoenaed from
                                       Boston Capital Ventures
        Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 7 of 8
                                                                                            Page 7


                   Bates Range                                        Description

 PANAMA0000778598-PANAMA0000785868                    Records subpoenaed from
                                                      Elder Gaffey & Paine

 PANAMA0000785869-PANAMA0000808532                    Records subpoenaed from
                                                      First Republic Bank


        The Government recognizes that its obligation to provide discovery is of a continuing
nature, and the Government will continue to provide any additional discovery on a rolling basis.

        The Government recognizes its obligations under Brady v. Maryland, 373 U.S. 83 (1963),
and its progeny. To date, the Government is unaware of any Brady material regarding your client,
but will provide timely disclosure if any such material comes to light.

       The Government will provide material under Giglio v. United States, 405 U.S. 150, 154
(1972), and its progeny, in a timely manner prior to trial.

                                  Disclosure by the Defendant

        In light of your request for the foregoing discovery, the Government hereby requests
reciprocal discovery under Fed. R. Crim. P. 16(b). Specifically, we request that you allow
inspection and copying of: (1) any books, or copies or portions thereof, which are in the
defendant’s possession, custody or control, and which the defendant intends to introduce as
evidence or otherwise rely on at trial; and (2) any results or reports of physical or mental
examinations and of scientific tests or experiments made in connection with this case, or copies
thereof, which are in the defendant’s possession or control, and which the defendant intends to
introduce as evidence or otherwise rely on at trial or which were prepared by a witness whom the
defendant intends to call at trial.

        The Government also requests that the defendant disclose prior statements of witnesses he
will call to testify. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 225 (1975). We
request that such material be provided on the same basis upon which we agree to supply the
defendant with 3500 material relating to Government witnesses.

        We wish to remind you that Fed. R. Crim. P. 12.2 requires you to provide the Government
with written notice if the defendant intends to rely on the defense of insanity at the time of the
alleged crime or intends to introduce expert testimony relating to a mental disease, defect, or other
condition bearing upon the issue of whether he had the mental state required for the offenses
charged.

        We also wish to remind you that Fed. R. Crim. P. 12.3(a) requires you to provide the
Government with written notice if the defendant intends to claim a defense of actual or believed
exercise of public authority on behalf of a law enforcement or Federal intelligence agency at the
time of the alleged crime.
        Case 1:18-cr-00693-RMB Document 76-2 Filed 05/07/19 Page 8 of 8
                                                                                            Page 8



       The Government requests a response to our Rule 12.2 and 12.3 demands within the time
period allowed by the Court for the filing of motions.

                     Sentence Reduction for Acceptance of Responsibility

        This Office will oppose the additional one-point reduction under the Sentencing Guidelines
available for defendants who plead prior to the Government’s initiation of trial preparations
pursuant to U.S.S.G. § 3E1.1(b), in the event your client has not entered a plea of guilty four weeks
prior to trial. We will follow this policy whether or not suppression or other pretrial motions
remain outstanding after this date and even if the trial date has not been announced by the Court
four weeks in advance of the trial.

        Please contact me at your earliest convenience concerning the possible disposition of this
matter or any further discovery which you may request. Please be advised, however, that pursuant
to the policy of the Office concerning plea offers, no plea offer is effective unless and until made
in writing and signed by authorized representatives of the Office. In particular, discussions
regarding the pretrial disposition of a matter that are not reduced to writing and signed by
authorized representatives of the Office cannot and do not constitute a “formal offer” or a “plea
offer,” as those terms are used in Lafler v. Cooper, 132 S.Ct. 1376 (2012); Missouri v. Frye, 132
S.Ct. 1399 (2012).


                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: _____________________________
                                              Sarah E. Paul/Thane Rehn
                                              Assistant United States Attorneys
                                              (212) 637-2326/2354
